*878— Appeal by defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered December 3, 1982, convicting him of manslaughter in the first degree, upon his plea of guilty, and sentencing him to an indeterminate term of imprisonment of 7 to 21 years.
Judgment affirmed.
Defendant’s challenge to the sufficiency of the plea allocution is not preserved for appellate review as a matter of law (see, CPL 470.05 [2]; People v Hoke, 62 NY2d 1022; People v Pellegrino, 60 NY2d 636). In any event, the allocution satisfied the basic requirements of People v Harris (61 NY2d 9) and thus vacatur is not warranted (see, People v Moore, 110 AD2d 720; People v De Santis, 108 AD2d 821; People v Schron, 109 AD2d 762).
The sentence of 7 to 21 years’ imprisonment imposed for manslaughter in the first degree, and which was the product of a negotiated plea, was not an abuse of discretion by the sentencing Judge (People v Kazepis, 101 AD2d 816). Nor do the facts of this case warrant a substitution of our discretion for that of the sentencing Judge (see, People v Suitte, 90 AD2d 80; People v Hyde, 110 AD2d 716). Thompson, J. P., Weinstein, Niehoff and Lawrence, JJ., concur.